Case: 14-60716      Document: 00513746892         Page: 1    Date Filed: 11/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-60716                                 FILED
                                  Summary Calendar                        November 4, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
EDWIN J. AMAYA-MALDONADO,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 144 051


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Edwin J. Amaya-Maldonado, a native and citizen of Honduras, petitions
this court to review the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from the order of the Immigration Judge (IJ) denying his
application for withholding of removal and relief under the Convention
Against Torture (CAT). According to Amaya-Maldonado, the IJ failed to
state adequate reasons for his decision and did not permit Amaya-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60716      Document: 00513746892         Page: 2   Date Filed: 11/04/2016


                                    No. 14-60716

Maldonado to identify the particular social group of which he was a part and
for which membership he was persecuted. Amaya-Maldonado asserts that
his family is a particular social group which has been targeted by a
Honduran gang in that, ten years previously, the gang tried ten times to
force him to join, a gang member raped his sister, and another gang member
killed his brother-in-law.
      Reviewing the BIA’s decision and the IJ’s decision, upon which the
BIA relied, see Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997), we find that
substantial evidence supports the BIA’s determination that Amaya-
Maldonado failed to show a clear probability that he was or would be
persecuted as a member of a group of persons sharing an immutable
characteristic. See Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir.
2012). Moreover, the record evidences that the IJ confirmed with Amaya-
Maldonado that he had presented all of the evidence and testimony he desired
regarding his claims.
       As to the denial of CAT relief, the substantial evidence supports the
BIA’s and IJ’s conclusion that Amaya-Maldonado failed to show by a
preponderance of the evidence that a party acting with the acquiescence of, or
under the control of, a public official inflicted physical or psychological “severe
pain or suffering” for the purpose of “obtaining information or confession,”
“punishing,”   intimidating    or    coercing,   or    another    reason    based   in
discrimination. See 8 C.F.R. § 208.18(a)(1); Chen v. Gonzales, 470 F.3d 1131,
1134, 1139 (5th Cir. 2006). Further, Amaya-Maldonado presents no evidence
compelling a conclusion other than that he failed to show that it was “more
likely than not that [Amaya-Maldonado] would be tortured if removed to . . .
Honduras.” See 8 C.F.R. § 208.16(c)(2); Chen, 470 F.3d at 1134, 1139.
      Amaya-Maldonado’s petition for review is DENIED.


                                         2